DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-9 of the response, filed 12/30/2020, with respect to the objections to the specification and claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and the claims; therefore, the objections to the specification and the claims have been withdrawn. 
Applicant’s arguments, see Page 9 of the response, filed 12/30/2020, with respect to the previous rejection of Claims 3-9 and 11-12 made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claims 3-9 and 11-12; therefore, the previous rejection of Claims 3-9 and 11-12 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments filed 12/30/2020, regarding the rejections made under 35 U.S.C. §102(a)(1), have been fully considered but they are not persuasive.  The applicant argues that the intermediate casing (14) of Gendraud is not a “housing” as one of ordinary skill in the art would understand and that this is evidenced by the outer “turbine casing 12” taught by Gendraud.  The applicant also argues that the applicant’s invention “may already be advantageous due to the smaller number of individual parts”, and that Gendraud, by having the separate casing/spacer (14), draws stark distinctions from the applicant’s invention.  Finally, the applicant argues that the applicant’s invention teaches away from understanding that the casing/spacer (14) of Gendraud would read on the recited housing, since the application discloses that “Such a .  
Because of these reasons, the applicant’s arguments are not persuasive, and the rejections made under 35 U.S.C. §102(a)(1) are maintained.
In addition, the rejection of Claims 11-12 under 35 U.S.C. §103 is also maintained, since Claims 11-12 depend upon Claim 1, rejected under 35 U.S.C. §102(a)(1), and no deficiencies exist in the rejection of Claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses the limitation “the back wall of the guide vane hook is provided with a discontinuity”.  However, Claim 3 depends upon Claim 1, and Claim 1 already discloses the back wall of the guide vane hook being provided with a discontinuity.  It is unclear whether the discontinuity in the back wall of the guide vane hook in Claim 3 is the same as the discontinuity in Claim 1.

Claims 4-5 recite the limitation “the additional discontinuity”.  However, Claim 3 (upon which Claims 4-5 depend) fails to disclose an “additional discontinuity”.
For the purposes of compact prosecution, “the additional discontinuity” in Claims 4-5 is being treated as referring to the “another discontinuity” implied by Claim 3.
Claim 6 is rejected due to its dependence upon rejected Claim 5. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gendraud (US Publication No: 2011/0056055).
Regarding Claim 1: Gendraud discloses a guide vane arrangement for a turbomachine.  The arrangement comprises a guide vane segment (Figure 1, No. 10 & 16) and a housing (14; Paragraph [0037], Lines 3-7) that are fastened to one another, for which a back guide vane hook (26) that rises radially toward the outside from an outer shroud (16) of the guide vane segment, referred to a longitudinal axis of the turbomachine, and a housing hook (22) extending from the housing, which is arranged radially inside circumferentially at the housing part (Figure 2), engage in one another in form-fitting manner (Figure 2), wherein, in a first peripheral segment of the guide vane 
Regarding Claim 2: Gendraud discloses the guide vane arrangement according to Claim 1, wherein, in a third peripheral segment of the guide vane arrangement, which follows the second peripheral segment having the discontinuity, the front wall, together with the back wall, again forms a groove open radially toward the outside, in which the ring section of the housing hook is arranged and is held axially (Figure 2; Paragraph [0044]).
Regarding Claim 3: Gendraud discloses the guide vane arrangement according to Claim 3, wherein, in a fourth peripheral segment of the guide vane arrangement, which follows the third peripheral segment, the back wall of the guide vane hook is provided with another discontinuity (Figure 2; Paragraph [0044]).
Regarding Claims 5-6: Gendraud discloses the guide vane arrangement according to Claim 3, wherein, in a fifth peripheral segment of the guide vane arrangement, which follows the fourth peripheral segment having the additional discontinuity, the front wall, together with the back wall, again forms a groove open 
Regarding Claim 7: Gendraud discloses the guide vane arrangement according to Claim 1, wherein the first peripheral segment bounds one end of the outer shroud on a circumferential side (Figures 1-2).
Regarding Claim 8: Gendraud discloses the guide vane arrangement according to Claim 1, wherein the front wall of the guide vane hook extends continually without discontinuity from one end of the guide vane segment on a circumferential side to the opposite end on the circumferential side (Figure 2).
Regarding Claim 9: Gendraud discloses the guide vane arrangement according to Claim 1, further comprising a securing element (24), which, when observed in an axial section, forms a U-shape open toward the front (Figure 2), which encloses the guide vane hook and the housing hook, at least in segments (Figure 2).
Regarding Claim 10: Gendraud discloses the guide vane arrangement according to Claim 9, wherein, when observed in an axial section in the first peripheral segment, the housing hook with the ring section forms an L-shape with a leg oriented toward the back, which is enclosed radially toward the outside by the securing element (Figure 2).
Regarding Claims 14-15: Gendraud discloses the guide vane arrangement according to Claim 1, wherein the arrangement is configured and arranged in a turbine module of a jet engine (Paragraph [0001]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendraud in view of Overberg (US Patent No: 6,412,149).
Regarding Claim 11: Gendraud discloses the guide vane arrangement according to Claim 9, wherein the securing element has a sealing section (30); however, Gendraud fails to disclose the sealing section being applied at an outer surface of the outer shroud of the guide vane segment.
Overberg teaches a guide vane arrangement (Figure 2) comprising a securing element (42) having a sealing section (60, 46), wherein the sealing section is applied at an outer surface of an outer shroud (14) of a guide vane segment (Figure 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the sealing section of Gendraud applied at an outer surface of the outer shroud, as taught by Overberg, for the purpose of limiting the securing element’s capacity to rock (Column 2, Lines 63-65).
Regarding Claim 12: Gendraud, as modified by Overberg, discloses the guide vane arrangement according to Claim 11, wherein the sealing section of the securing element in any case is applied also in a region of the outer surface of the outer shroud, which bounds the back edge of the outer shroud (Overberg: Figure 2).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  See previous Office Action for reasons for allowance.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See previous Office Action for reasons for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745  

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745